Citation Nr: 0939622	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-18 325	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post fracture of the right tibia with right ankle 
disability, prior to March 19, 2008, and in excess of 20 
percent, from March 19, 2008.

3.  Entitlement to an initial compensable rating for lateral 
epicondylitis of the right elbow.

4.  Entitlement to an initial rating in excess of 10 percent 
for intermittent tachycardia of undetermined etiology.

5.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint (TMJ) dysfunction.

6.  Entitlement to an initial compensable rating for 
tendonitis of the right wrist, prior to January 7, 2004, and 
a rating in excess of 10 percent, from January 7, 2004.

7.  Entitlement to an initial rating in excess of 10 percent 
for tendonitis of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS), gastroesophageal reflux 
disease (GERD), and bilateral inguinal hernia.

9.  Entitlement to an initial compensable rating for chronic 
bronchitis with lung scarring, prior to March 9, 2007, and in 
excess of 10 percent, from March 9, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
March 1976, from June 1988 to December 1988, and from 
September 1989 to June 2002.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal of a February 2003 rating decision issued 
in March 2003, in which the San Diego, California, RO (San 
Diego RO), in pertinent part, grant service connection for 
musculoligamentous strain with degenerative changes of the 
lumbar spine, for history of right tibia fracture with 
residual right ankle disability, for bilateral inguinal 
hernia, for GERD, for intermittent tachycardia of 
undetermined etiology, for TMJ dysfunction, assigning 
separate initial 10 percent disability ratings, and for 
lateral epicondylitis of the right elbow, for right wrist 
tendonitis, for right knee tendonitis, for IBS, and for lung 
scarring, assigning separate initial noncompensable 
disability ratings, effective June 7, 2002 (the day after 
service discharge).  The veteran appealed the assigned 
ratings.

In an April 2004 rating action, a Decision Review Officer 
(DRO) assigned a 10 percent rating for tendonitis of the 
right wrist, effective January 7, 2004, assigned an initial 
10 percent rating for tendonitis of the right knee and 
recharacterized the Veteran's lumbar spine disability as 
lumbar strain with degenerative changes and assigned an 
initial 20 percent rating, both retroactively effective to 
June 7, 2002.  The DRO also determined that the February 2003 
rating decision contained clear and unmistakable error (CUE) 
in granting the Veteran separate, compensable disability 
ratings for IBS, GERD, and bilateral inguinal hernia.  The RO 
then recharacterized the issue on appeal as being entitlement 
to an initial evaluation greater than 10 percent for IBS, 
GERD, and bilateral inguinal hernia.

In December 2006, the Board remanded the appeal for further 
notice and development to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a rating decision dated in December 2007, the San Diego 
RO, in pertinent part, granted the Veteran entitlement to a 
total rating based on individual unemployability (TDIU), 
effective January 30, 2007.  During the pendency of the 
appeal, the Board notes that the Veteran moved to the State 
of Washington.

In a February 2009 rating action, a DRO at the AMC 
recharacterized the Veteran's right lower extremity 
disability as status post fracture of the right tibia with 
right ankle disability and assigned a 20 percent rating, 
effective March 19, 2008.  The DRO also recharacterized the 
Veteran's pulmonary disability as chronic bronchitis with 
lung scarring and assigned a 10 percent rating, effective 
March 9, 2007.


FINDING OF FACT

On October 7, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of all the issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues on appeal and the appeal is 
dismissed. 




ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


